Title: To George Washington from the New York Committee of Safety, 25 January 1777
From: New York Committee of Safety
To: Washington, George

 

In Committee of Safety for the State of New-YorkFish Kill January 25th 1777.
Sir

The Convention received great Pleasure from the Receipt of your Excellency’s Favor of the 5th of Jany Instt. In just Admiration of your Excellency’s wise and spirited Opperations they beg leave again to congratulate you on the Successes of the American Arms and to return you their Thanks for the Attention which you have uniformly exhibited to the Care and Defence of this State.
The Convention have lately received a very extraordinary Epistle from a certain Mr Loring Commissary of Prisoners in the British Army of which and of our Answer Copies are herewith enclosed. We also send you an Account of some Prisoners of War who have lately made their Escape from this State regardless of those Obligations which among Gentm. are sacred.
We apprehend no Doubts can exist whether the Affair of Sir John Johnson is within your immediate Cognizance. He held a Commission as Brigadier General of Militia and it is said another Commission as Major Genl. That he hath shamelesly broken his Parole is evident, but whether it would be more proper to have him returned or exchanged is entirely in your Excellency’s Prudence.
We shall be happy to receive by the return of our Express such Particulars as will be of use to communicate to the Public, Your Excellency must be sensible that every thing which rouses and animates the People gives Vigor to a Cause which depends upon their Zeal.
The party under the Command of Genl Heath is now in the Southern part of Westchester. whether they will make an Attempt upon New-York & Long-Island or confine themselves to glean such Forage as the Enemy have left behind them we cannot ascertain but hope for the former. But in either Case we wish and expect that their Movements will facilitate your Excellency’s Operations. I have the Honor to be with great Esteem And respect Your Excellencys most Obedt Humbe Servant

James Livingston Chairman

